Smith, P. J.
The defendant was indicted and convicted in the circuit court af Atchison county for the obstruction of a public highway.
The indictment charged that the defendant did obstruct a certain public road leading from what is known as the “Hughes bridge” near and south of the town of Rockport on section line between township 65 and township 64 of range 40 and range 41, known as the section-line road and at or near the southwest quarter of section 33, township 65, and range 40.
At the trial the state over defendant’s objections introduced the record of the county court of Atchison *362county which, showed that public highway 383 commenced on the line of Nodaway and Atchison counties at the northeast corner of section 4, township 64, range 38, and run from thence west a distance of sixteen miles to intersect another public road at the northwest corner of section 1, township 64, and range 41. The record shows that this road runs through the southwest quarter of section 33, township 65, and range 40, described in the indictment.
It is apparent from this that the “ Hughes bridge ” road commences at least a mile east and perhaps a half mile north of the termination of said road 383.
These roads are thus shown not to be co-terminous.
Neither do they commence or terminate at the same point.
How could the court tell that road 383 was identical with the “Hughes bridge road % ” The indictment alleges a road commencing at one point, while the proof shows a road neither one of the terminal points of which is that point. There is a lack of correspondence between the allegation and the proof.
In indictments for nuisances in public highways it has been held not to be necessary to set out the termini. State v. Northumberland, 46 N. H. 158; Commonwealth v. Hall, 15 Mass. 240; Angell on Highways, 276-277; 1 Chit. Crim. Law, 338, 369.
But if they are set out they must be proved as laid and any material variance will be fatal. 2 Chit. Crim. Law, 338; Angell on Highways, 276; State v. Northumberland, 46 N. H. 158, supra; Foster’ s case, 8. C. & P. 612.
In46 N. H. just cited the court say: “In the case before us the indictment alleges that the highway extended to the dwelling of Edward Becknam, but the proof does not sustain the allegation, although the want of repairs shown is in a point of the highway which is proved to exist yet the indentity of the way described is not established.”
*363In the Town of Lewistown v. Proctor, 27 Illinois, 414 it is said that where an allegation is general that a road leading from one place to another has been obstructed, its existence between the points named must be proved as a matter of essential description.
In U. S. v. Howard, 3 Sumner, 15, Mr. Justice Story declares the rule to be that no allegation whether necessary or unnecessary, whether it be more or less particular which is descriptive of the identity of that which is legally essential to the charge in the indictment can be rejected as surplusage. And it was similarly held in U. S. v. Fay, 1 Curtis, Cr. Ct. Rep. 364.
The rule is establised everywhere, in the absence of statutory provision on the subject, that descriptive averments must be proved as laid.
Upon the strength of the authorities which we have cited we should feel inclined to the opinion that the circuit court committed error in permitting the introduction of the record of highway number 383. But on looking to section 1820, Revised Statutes, we find that it is provided that whenever on the trial of any misdemeanor there shall appear to be any variance between the statement in the information or indictment and the evidence offered in the proof thereof in the description or name of any matter or thing whatsoever therein named or described shall not be deemed grounds for acquittal of the defendant, unless the court before which the trial shall be had shall find that such variance is material to the merits of the case and prejudicial to the defense of the defendant. The trial court to which is confided this power of determining whether the variance complained of was material to the merits of the case, and prejudicial to the defense of the' defendánt, held that it was not. State v. Smith, 80 Mo. 520.
It must therefore be perceived that the state’s case as alleged in the indictment was proved by the record *364of highway number 383 so far as was necessary for it to show the establishment of the highway.
There is nothing in the record showing the disestablishment of roadway number 383. This could only be done by an abandonment or relinquishment. The public acquired by condemnation and by dedication the right to use said road and this right would continue until lost by non-use or by abandonment for the proper period which is the same thing, or by relinquis'hment according to law.
We are unable to discover any error in the rulings of the circuit court that were prejudicial to the rights of the defendant and therefore the judgment of that court is affirmed.
All concur.